DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, Claims 10-15, in the reply filed on 07/12/2021 is acknowledged.
Claims 1-7, 9, and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, the applicant recites the limitation “determines a relative headway distance between a distance of the host vehicle and the distance of the preceding vehicle with respect to a headway reference distance”. It is not clear to the examiner what the applicant is trying to convey with said limitation. It is not clear to the examiner what the distance of the host vehicle is with respect to or how it is determined, detected, or calculated. Furthermore, it is not clear to the examiner what the distance of the preceding vehicle is with respect to or how it is determined, detected, or calculated. The limitation “a headway reference distance” is not clearly defined. Accordingly, the metes and bounds of the claim limitation “determines a relative headway distance between a distance of the host vehicle and the distance of the preceding vehicle with respect to a headway reference distance” are vague and ill-defined rendering the claim indefinite.
Claim 10 recites the limitation "the sensor" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the distance of the preceding vehicle" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the relative velocity" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 10 and for failing to cure the deficiencies recited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.